—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), entered July 30, 1999, which, upon reargument, granted the motion of the defendant James Carroll to vacate his default in appearing in the action, and denied its cross motion for leave to enter a judgment on that defendant’s default.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted, upon reargument, the motion of the defendant James Carroll to vacate his default in appearing and answering (see, Stone v County of Nassau, 272 AD2d 392; Matter of Long Is. Light. Co. v Assessor of Town of Brookhaven, 251 AD2d 332). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.